Citation Nr: 1618139	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  10-30 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to July 1994, including service in Southwest Asia from February to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to service connection for post-traumatic stress disorder (PTSD)

In February 2011, the Veteran testified in a Board hearing before the undersigned at the RO, and the transcript is of record.  

In February 2014, the Board recharacterized the issue on appeal from a claim for service connection for PTSD to a claim for service connection for an acquired psychiatric disorder, see Clemons v. Shinseki, 23 Vet. App. 1 (2009), then remanded the issue for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he has PTSD and anxiety due to his military experience in Desert Storm, including participation in an artillery unit in a combat zone.  See the April 2008 notice of disagreement; July 2008 statement; July 2010 VA Form 9.

Post-service VA treatment records show diagnoses of multiple psychiatric disorders, including psychosis, schizophrenia, PTSD, depression, and anxiety.  In an April 2014 VA PTSD examination, the examiner specifically referenced VA treatment records from March 2014 that contain diagnoses of unspecified depressive disorder; rule-out major depressive disorder (MDD), recurrent, severe, with psychotic features; and rule-out PTSD.  However, the most recent VA treatment records in the claims file are from March 2011.  As such, updated VA treatment records should be associated with the claims file.  VA has a duty to seek the additional records.  38 U.S.C.A. § 5103A(b)(1).

Additionally, while the April 2014 VA examiner concluded the schizophrenia did not manifest in service and was not causally or etiologically related to service, the examiner did not provide any rationale for this opinion.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  As noted above, the examiner also noted the Veteran was treating at VA for unspecified psychotic disorder, unspecified depressive disorder and r/o schizoaffective disorder, schizophrenia paranoid type, MDD recurrent severe with psychotic features and PTSD.  The examiner did not provide any opinion as to whether any of those disorders was related to service.  As such, on remand, further medical opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding relevant treatment records of the Veteran dated from April 2011 to present, including records from VA psychiatry.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Return the claims file to the April 2014 VA examiner, if available.  If not, the claims file should be forwarded to a competent expert in psychiatric disorders.  The Veteran need not be scheduled for individual examination unless the examiner determines such examination is necessary to comply with the terms of this remand.  The examiner must review the claims file and should note that review in the report.  Thereafter, the examiner is requested to address the following questions: 

Is it at least as likely as not (probability of 50 percent or greater) that the Veteran's currently diagnosed psychiatric disorders, to include but not limited to, schizophrenia, psychosis, depression, anxiety, unspecified psychotic disorder, and unspecified depressive disorder manifested in service or is otherwise causally or etiologically related to service.

A complete rationale must be given for all opinions and conclusions expressed. 

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




